Citation Nr: 1235041	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  10-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for fatigue, claimed as secondary to service-connected GERD.

3.  Entitlement to a disability rating in excess of 30 percent for adjustment disorder with depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to August 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2008 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied entitlement to service connection for sleep apnea and fatigue and assigned an initial evaluation of 30 percent for adjustment disorder with depression, effective October 24, 2008, the effective date of service connection. 

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of the hearing is associated with the claims file.


REMAND

The Board finds additional development is warranted before the Board decides the Veteran's appeal.

Service Connection Claim - Sleep Apnea

As stated above, the Veteran contends that sleep apnea is secondary to his service-connected GERD.  In response to his claim, the Veteran was afforded a VA examination in August 2008.  However, the examination report indicates that the claims file was requested but not available.  The VA examiner diagnosed obstructive sleep apnea and opined that it was less likely as not that the Veteran's sleep apnea was secondary to his service-connected duodenal ulcer with GERD as a direct cause and effect between these conditions had not been established, and the Veteran had been snoring long before surgery for duodenal ulcer.

The Board finds that the Veteran has not been given an adequate examination.  To this point, the claims file was not reviewed and the examiner did not provide an opinion concerning whether the Veteran's sleep apnea was aggravated by his GERD.  Moreover, the Veteran submitted an Internet article in July 2011 that appears to assert a connection between sleep apnea and stomach acid backflow into the throat.  Therefore, the Board has determined that an addendum opinion with supporting rationale should be obtained from the August 2008 examiner.

Service Connection Claim - Fatigue

The Veteran also contends that fatigue is secondary to his service-connected GERD.  In response to his claim, the Veteran was afforded a VA examination in November 2008 in which the examiner diagnosed GERD, vitamin B12 deficiency, and depression, and noted fatigue as a problem associated with the diagnosis.  The VA examiner stated that the Veteran claimed he woke up several times at night because of his GERD, and this caused him to be sleepy during the day.  The VA examiner opined that there was no obvious anemia causing fatigue; and it was not likely that the current fatigue/sleepiness was due to the service-connected stomach condition, but that it was most likely due to depression.

The Board finds that the VA examiner's opinion is inadequate for adjudication purposes as it is conclusory and does not provide clear rationale as to why fatigue was found to be a symptom and not a separate disability, as claimed by the Veteran, and why it was found to be most likely due to depression and not due to GERD, as claimed by the Veteran.  Moreover, the examiner did not address whether the Veteran's fatigue was aggravated by his GERD.  Therefore, the Board has determined that an addendum opinion with supporting rationale should be obtained from the November 2008 examiner.


Disability Rating - Adjustment Disorder

The Veteran's most recent VA examination for mental disorders was performed in January 2009.  In testimony before the undersigned in January 2012, and in other correspondence to VA, the Veteran generally stated that his service-connected adjustment disorder with depression had increased in severity, to include an increase in memory problems and panic attacks.  (The Board notes that although the Veteran answered in the negative, during his hearing, to a direct question as to whether his adjustment disorder had increased in severity since his last examination, his testimony and statements to VA indicate otherwise.)

Moreover, the Board notes that the Veteran has questioned the adequacy of the January 2009 examination.

In light of this evidence suggesting that the Veteran's disability has increased in severity since the most recent VA examination, the Board has determined that the Veteran should be afforded another VA examination to determine the current degree of severity of his adjustment disorder with depression.                  
  
Finally, at his hearing before the undersigned, the Veteran testified that he receives treatment for his adjustment disorder at a VA once every month.  The Board notes that the most recent VA treatment records in the claims folder or Virtual VA are dated in March 2010.  To the extent that such records relate to treatment or evaluation for the disability on appeal, they may contain evidence pertinent to this appeal.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims, to include more recent VA records pertaining to treatment of the Veteran's adjustment disorder with depression.

2.  Then, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be provided to the VA examiner who conducted the August 2008 VA examination.  The examiner should be requested to review the claims folder and provide an addendum in which a response in the affirmative or the negative to the following question is provided:  Is there a 50 percent or better probability that the Veteran's current sleep apnea is etiologically related to his service-connected GERD, to include whether it was permanently worsened by the GERD?  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached.

If the August 2008 examiner is unavailable, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

3.  Then, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be provided to the VA examiner who conducted the November 2008 VA examination.  The examiner should be requested to review the Veteran's pertinent history and provide an addendum in which a response in the affirmative or the negative to the following question is provided:  Is there a 50 percent or better probability that the Veteran's current fatigue is etiologically related to his service-connected GERD, to include whether it was permanently worsened by the GERD?  The examiner should set forth a complete rationale for all opinions expressed and conclusions reached, to include a discussion as to whether or why fatigue is a symptom and not a separate disability.

If the November 2008 examiner is unavailable, the claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder should be reviewed by another physician with appropriate expertise who should be requested to provide the required opinion with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.

4.  The RO or the AMC also should arrange for the Veteran to be afforded a VA examination in order to ascertain the current severity of the service-connected adjustment disorder with depression.  The claims folder and any pertinent evidence in Virtual VA that is not contained in the claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

5.  The RO or AMC should also undertake any other development it determines to be warranted. 

6.  Then, the RO or AMC should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

